                Case 7:19-cv-00252 Document 1 Filed 10/24/19 Page 1 of 5



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                 MIDLAND/ODESSA DIVISION

KEVIN O. BUTLER,                                        §
     Plaintiff,                                         §
                                                        §
v.                                                      §   No. 7:19-cv-00252
                                                        §
RENE HINKLE AND                                         §
BROOKS HINKLE,                                          §
     Defendants.                                        §

                    DEFENDANT RENE HINKLE’S NOTICE OF REMOVAL

         Defendant Rene Hinkle (“Ms. Hinkle”) hereby removes the action filed by Plaintiff

Kevin O. Butler (“Butler”) in the County Court at Law #1 of Midland County, Texas, Cause No.

CC21894, to the United States District Court for the Western District of Texas under 28 U.S.C.

§§ 1332 and 1441 for the reasons explained below.

                                  I.       STATEMENT OF THE CASE

A.       Summary of Case

         On September 27, 2019, Butler commenced a cause of action in the County Court at Law

#1 of Midland County, styled Kevin O. Butler v. Dr. Rene Hinkle and Brooks Hinkle, and

numbered CC21894 (the “State Court Action”).1 Butler’s suit complains of payments made by

Ms. Hinkle to Butler in satisfaction of a certain promissory note (the “Note”) for loan proceeds

used to purchase Ms. Hinkle’s prior residence, located at 9117 Wildflower Drive, Cheyenne

Wyoming 82009.2 The premise underlying Butler’s complaint is that Defendants have defaulted

on the Note and owe Butler outstanding amounts under the Note.3 Butler asserts causes of action




1
  See Original Petition attached hereto as Exhibit A.
2
  Id. at 3.
3
  Id. at 6
                                                                                        PAGE 1
DEFENDANT RENE HINKLE’S NOTICE OF REMOVAL
                Case 7:19-cv-00252 Document 1 Filed 10/24/19 Page 2 of 5



for breach of contract and fraud against Ms. Hinkle.4 Butler seeks damages of over $100,000 but

no more than $500,000.5

B.        Butler’s Allegations

          According to Butler’s allegations contained in his original petition attached hereto,

Defendants approached Butler for a loan to purchase a home in Cheyenne, Wyoming, in 2009.6

The Note purportedly evidences a $200,000 loan.7 By its terms, the Note matured in 2014.8

Butler asserts Ms. Hinkle made oral promises to “pay back the money. . . .”9 The loan proceeds

“were used by Brooks Hinkle and Dr. Hinkle as part of a down payment to purchase the large

home, located at 9117 Wildflower Drive, Cheyenne, Wyoming 82009. . . .”10

          Brooks Hinkle and Butler signed a letter agreement concerning the $200,000 loan, which

Ms. Hinkle did not sign.11 In a letter dated February 10, 2019, Ms. Hinkle purportedly promised

to “pay back the money. . . .”12 Brooks Hinkle and Ms. Hinkle divorced in Laramie County,

Wyoming and entered into a “Child Custody, Child Support and Property Settlement

Agreement” filed in Docket No. 174 No. 608, First Judicial District Court, Laramie County,

Wyoming on May 18, 2010.13 Ms. Hinkle made payments on the Note from 2010 until 2018.14

On or about August 2, 2018, Ms. Hinkle sent check number 3538 in the amount of $50,000 to

Butler and noted on the check “Final loan payment.”15


4
  Id. at 6-8.
5
  Id. at 3.
6
  Id.
7
  Id.
8
  Id. at 5
9
  Id. at 3.
10
   Id.
11
   Id. at 4.
12
   Id.
13
   Id.
14
   Id. at 5.
15
   Id.
                                                                                         PAGE 2
DEFENDANT RENE HINKLE’S NOTICE OF REMOVAL
               Case 7:19-cv-00252 Document 1 Filed 10/24/19 Page 3 of 5



                           II.   BASIS FOR DIVERSITY JURISDICTION

        The Court may exercise jurisdiction under 28 U.S.C. § 1332(a) because the parties are

completely diverse and the amount in controversy exceeds $75,000. Diversity jurisdiction exists

if there is “complete diversity between all named plaintiffs and all named defendants, and no

defendant is a citizen of the forum State.” Lincoln Prop. Co. v. Roche, 546 U.S. 81, 84 (2005).

A.      The Parties are Citizens of Different States

        The parties to this suit are diverse. Plaintiff is an individual who resides in Midland,

Midland County, Texas.16         Ms. Hinkle is an individual who resides at 1423 Marie Lane,

Cheyenne, Wyoming 82009.17           Defendant Brooks Hinkle is an individual who resides in

Colorado.18

B.      The Amount in Controversy Exceeds $75,000

        The face of the petition reveals the amount in controversy exceeds $75,000. Specifically,

Butler pleads that the “amount in controversy . . . is between $100,000.00 and $500,000.00.”19

             III.        PROCEDURAL REQUIREMENTS HAVE BEEN SATISFIED

        Removal of this action is timely under 28 U.S.C. § 1446(b) as this action was filed on

September 27, 2019. Notice has been sent to the state court regarding the removal of this action.

Pursuant to 28 U.S.C. § 1446(a), a true and correct copy of all of the process, pleadings, and

orders on file in the State Court Action, or sent by facsimile to defendants in the State Court

Action is attached hereto.




16
   See Exhibit A at 1.
17
   Id.
18
   Id.
19
   Id. at 3.
                                                                                          PAGE 3
DEFENDANT RENE HINKLE’S NOTICE OF REMOVAL
             Case 7:19-cv-00252 Document 1 Filed 10/24/19 Page 4 of 5



                                    IV.    CONCLUSION

       The Court may exercise diversity jurisdiction over this action. The parties are diverse.

And, based on Butler’s claims for relief, the amount in controversy exceeds $75,000.


       Dated: October 24, 2019.



                                            Respectfully submitted,

                                            KELLY HART & HALLMAN, LLP
                                            P.O. Box 3580
                                            Midland, Texas 79701
                                            (432) 683-4691
                                            (432) 683-6518 Fax

                                            By: /s/ Anna Brandl
                                                    Anna Brandl
                                                    SBN 24042271
                                                    anna.brandl@kellyhart.com
                                                    Tiffany Means
                                                    tiffany.means@kellyhart.com
                                                    SBN 24085711

                                            ATTORNEYS FOR DEFENDANT
                                            RENE HINKLE




                                                                                       PAGE 4
DEFENDANT RENE HINKLE’S NOTICE OF REMOVAL
             Case 7:19-cv-00252 Document 1 Filed 10/24/19 Page 5 of 5



                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of this instrument was served on all parties
represented through counsel through CM/ECF and/or by email pursuant to the Federal Rules of
Civil Procedure on this 24th day of October, 2019, as follows:

Robert K. Whitt
rkwhitt@rkwhitt.com
ROBERT K. WHITT
P.O. Box 53225
Midland, Texas 79710
(432) 686-2000

Randy Lee
randyleeattorney@gmail.com
705 West Wadley, Suite 210-1
Midland, Texas 79705
(432) 638-0895

ATTORNEYS FOR PLAINTIFF

                                                            /s/ Anna Brandl
                                                            Anna Brandl




                                                                                          PAGE 5
DEFENDANT RENE HINKLE’S NOTICE OF REMOVAL
